Citation Nr: 1542982	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for herpes progenitalis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In November 2014, the Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ).  The requested development has been completed, and the matter is now back before the Board. 

The record reflects that after the May 2015 supplemental statement of the case (SSOC) was issued, additional VA treatment records were uploaded into the Virtual VA claims processing system without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is either not relevant to the claim on appeal or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a rating decision dated in March 2014, the transcript from the April 2013 Travel Board hearing, and VA treatment records dated from April 2013 to February 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  





FINDING OF FACT

The Veteran's herpes progenitalis is not characterized by symptoms that require continuous treatment, or symptoms affecting at least 5 percent of the entire body, at least 5 percent of exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for herpes progenitalis have not been met or approximated. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 7820-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in November 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain the Veteran's Social Security Administration (SSA) disability records; to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected herpes progenitalis; and to obtain any outstanding treatment records identified by the Veteran.  In February 2015, the AOJ obtained the Veteran's SSA disability records.  In April 2015, Veteran was afforded a VA examination for his service-connected herpes progenitalis.  In April 2015, the Veteran indicated that he received all of his treatment for his herpes progenitalis at the VA Medical Center; the AOJ obtained updated VA treatment records.  The AOJ readjudicated the Veteran's claim in a May 2015 supplemental statement of the case (SSOC).  

Thus, there has been compliance with the Board's prior remand instructions for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements concern the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in November 2011.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, SSA disability records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in November 2011, July 2012, and April 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes and sufficient to rate the Veteran's disability under the appropriate rating criteria.  The Board notes that although the April 2015 VA examination was not performed during a flare-up and that the Veteran did not have lesions at the time of the examination.  However, the examiner commented detailed the Veteran's report of symptoms during periods of flare-ups.  The examiner discussed the frequency and duration of symptoms as well as the reported severity of the Veteran's outbreaks of herpes. The examiner also provided an estimate of the percentage of unexposed areas of the skin that would be affected during times of infection.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

The Veteran is seeking a compensable rating for his service-connected herpes progenitalis.

The Veteran's herpes progenitalis has been evaluated under Diagnostic Code 7820-7806. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. Diagnostic Code (DC) 7820 directs evaluations to be assigned under the rating schedule for the skin (7800-7806), depending on the predominant disability. See 38 C.F.R. § 4.118, DC 7820. 

In this case, the Board finds that Diagnostic Code 7806, which is used to evaluate dermatitis or eczema, is the most applicable Diagnostic Code. The rating criteria provide for evaluation based upon the frequency of treatment and the percentage of the body that is affected by the disability. A noncompensable evaluation contemplates less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period. A 10 percent evaluation is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Diagnostic Code 7800 pertains to scars of the head, face, or neck, and thus is inapplicable here.

Diagnostic Code 7801 concerns deep and nonlinear scars. A 10 percent evaluation applies here scars encompass an area or areas of at least 6 square inches but less than 12 square inches. 

Diagnostic Code 7802 concerns scars that are superficial and nonlinear. To achieve a 10 percent rating, the scar must involve an area or areas of 144 square inches, or greater. 

Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is unstable or painful. 

Diagnostic Code 7805 instructs the rater to evaluate any other disabling effects not considered under Diagnostic Codes 7800-7804 under an appropriate code. 

With respect to scarring, the Board notes that in a March 2014 rating decision, the RO granted entitlement to service connection for a scar of the penis associated with herpes progenitalis, and assigned a noncompensable rating. The evidence revealed a scar, located on the Veteran's anterior trunk, which measured 0.04 inches, and was superficial and linear. The scar was neither painful nor unstable. The Veteran did not appeal this rating. Moreover, there is no evidence of scarring that is deep or causes limited motion, exceeds 6 square inches, has an area or areas of 144 square inches or greater, is unstable, painful or limit function of the body part that they affect. Therefore, the most appropriate skin diagnostic code relating to the Veteran's symptoms is DC 7806.

IV. Analysis

The Veteran filed a claim for a compensable rating for his service-connected herpes progenitalis in November 2011. He indicated that he felt that his condition had worsened.

On VA examination in November 2011, the examiner noted a diagnosis of herpes progenitalis, recurrent, chronic. The Veteran reported that he develops pain and then sores that will scab and eventually heal over one to two and a half weeks approximately six to nine times a year since the infection began.  The examiner noted that the Veteran's treatment plan did not include taking continuous medication for the diagnosed condition.  The examiner noted a 3 mm hyperpigmentation area on the dorsum of the shaft of the penis, where the Veteran had a skin lesion a few weeks.  The Veteran reported that his herpes made it hard to concentrate at work on the first day the sores began.  The Veteran did not have any systemic manifestations due to his herpes.  The examiner indicated that he had not been treated with oral or topical medications in the past 12 months for any skin condition. The examiner did not indicate the percentage of body area affected by the Veteran's herpes progenitalis.

In a VA treatment record dated in April 2012, the Veteran complained of a penile lesion, which had resolved. He reported that the lesion would start painful, erupt into a blister, and crust over. The assessment was herpes genitalis by history. The physician gave the Veteran acyclovir cream to keep on hand for when the lesions erupted. The Veteran indicated he was familiar with this cream.

On VA examination in July 2012, the examiner noted a diagnosis of herpes genitalis. The Veteran reported that he was given ointment for a "sore" on his penis in April 2012. He denied active penis lesions. The Veteran reported "sores" intermittently over the years. He described a burning sensation, followed by an outbreak of a group of small blisters, which eventually crusted over. The Veteran did not have any systemic manifestations. The examiner noted that the Veteran had been treated with topical medications for a total duration of less than six weeks in the past 12 months (acyclovir cream to penile lesions when active). The examiner indicated that the Veteran's herpes genitalis affected less than 5 percent of his total body area and less than 5 percent of exposed areas. On examination, there were no active sores. The Veteran reported that his last outbreak was in spring of 2012. The examiner found that the Veteran's herpes genitalis did not impact his ability to work.

In a VA treatment record dated in August 2012, the Veteran asked the physician to look at a sore on his penis.  The assessment was one penile lesion.

In a submission dated in October 2012, the Veteran reported herpes outbreaks every other month.

In the Veteran's Travel Board hearing dated in April 2013, he testified that a herpes outbreak started with itching and redness, then blisters and a sore, then crusting over.  He indicated that outbreaks lasted two to two and a half weeks. The Veteran indicated that the diagnostic code did not adequately rate his disability. The Veteran contended that his outbreaks affected his nervous system. He reported that days before a breakout, his nerves were at a peak.

In a VA neurological examination dated in February 2014, the examiner did not find any diagnosis of a neurological condition. In a rating decision dated in March 2014, the RO granted service connection for a penis scar. The RO also denied service connection for a neurological condition. The Veteran did not appeal this decision.

A VA treatment record dated in March 2015 noted painful lesions to the penis. The Veteran reported a longstanding problem with this. He noted that he had been prescribed a salve in the past for treatment. The examiner prescribed Valacyclovir for the herpes outbreak. 

On VA examination in April 2015, the examiner noted a diagnosis of herpes genitalis.  The Veteran reported that he did not have any current lesions and he did not want an evaluation. He indicated that his last outbreak was in March 2015, and prior to that, sometime in 2014. The Veteran reported that his outbreaks started with redness and soreness and then the blister pops and it scabs over. He indicated that the outbreaks were located on the top and right shaft of the penis, but no other locations. He reported that he was not presently taking any medication; he indicated that he treated the lesions with salve during a break out. He reported that he takes olanzapine, lithium, simvastatin, tamsulosin, levothyroxine, omeprazole, and diphenhydramine. The examiner noted that none of these medications were used for herpes. The examiner noted that he specifically asked the Veteran about valacyclovir, which had been prescribed in the past. The Veteran reported that he did not take valacyclovir. The examiner noted treatment with topical medication for six weeks or more, but not constant, in the past 12 months. The examiner noted that the Veteran's herpes genitalis affected no exposed area. The examiner indicated that the Veteran described intermittent lesions, none at the present. The examiner found that during times of infection, the Veteran's lesions would cover less than five percent of unexposed areas. The examiner found that the Veteran's herpes genitalis did not impact his ability to work. The examiner noted that the Veteran reported with a cycle of herpes lasting one to two weeks. He noted that the lesions were sore to the touch. The examiner found that the Veteran used cream during the outbreaks only.

An April 2015 VA treatment record noted that the Veteran presented to the clinic with some general questions about his genital herpes. The physician printed three different articles for the Veteran regarding his genital herpes. The Veteran indicated that his herpes was a disability because he could not "have sex without a condom." 

Based upon the evidence of record, the Board finds the Veteran's service-connected herpes progenitalis is manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected with no more than topical therapy required. In this regard, the most recent April 2015 VA examination indicated that during times of infection, the Veteran's lesions would cover less than five percent of unexposed areas. The examiner noted that the Veteran's herpes genitalis affected no exposed area. 

Diagnostic Code 7806 specifically states that a noncompensable rating is in order when no more than topical therapy is required during the past 12-month period. The April 2015 examiner noted treatment with topical medication for six weeks or more, but not constant, in the past 12 months. In this regard, the Veteran reported that he was not presently taking any medication; he indicated that he only treated the lesions with a topical salve/cream during a break out. Although a March 2015 VA treatment record noted a one-time prescription for valacyclovir (Valtrex), the April 2015 examiner specifically asked the Veteran about valacyclovir, and the Veteran reported that he did not take valacyclovir. Furthermore, the Veteran's herpes progenitalis does not require systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period, which would warrant a 10 percent disability rating. Thus, a compensable rating is not warranted. 

Finally, as noted above, the application of the alternative rating criteria for scars or for disfigurement would not yield a higher rating. In this regard, the Board notes that in a March 2014 rating decision, the RO granted entitlement to service connection for a scar of the penis associated with herpes progenitalis, and assigned a noncompensable rating. The Veteran did not appeal this rating. Moreover, there is no evidence of scarring that is deep or causes limited motion, exceeds 6 square inches, has an area or areas of 144 square inches or greater, is unstable, painful or limit function of the body part that they affect. It is noted that the veteran reported painful lesions during an outbreak; however, the residual scarring is not described as painful. Therefore, the present disability is adequately evaluated under the criteria of diagnostic code 7806. See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board recognizes that a lay person is competent to describe what comes to him through the senses. See Layno v. Brown, 6 Vet. App. 465 (1994). In this regard, the Veteran can assert that the symptoms associated with his disorder are more disabling. However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). While the Veteran asserts that his service-connected herpes progenitalis is more severely disabling, the Board observes that the findings on VA clinical examinations do not demonstrate more significant symptomatology evidencing more severe disability in this regard. The Board concludes that the observation of a skilled professional is more probative than his lay statement. In evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the schedular evaluations assigned in this case are adequate.  Ratings in excess of those assigned are provided for more severe manifestations of the Veteran's herpes progenitalis, but the competent evidence as discussed above reflects that those manifestations are not present in this case.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically the percentage of body area affected and whether the Veteran's herpes progenitalis requires continuous treatment or intermittent systemic therapy.  Most notably, the Veteran's herpes progenitalis has been found to be manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected with no more than topical therapy required.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged that his herpes progenitalis prevents him from obtaining or maintaining substantially gainful employment.  Thus, the Board finds that this matter is not raised by the record, and it is therefore unnecessary to remand the matter for further action.  In fact, in his April 2015 VA examination, the VA examiner found that the Veteran's herpes progenitalis did not impact his ability to work.


ORDER

A compensable disability rating for herpes progenitalis is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


